STRAUB, J.
I concur in the judgment of reversal, but think the case should be remanded for a new trial. The action is one at law, not in equity. Of course, on this record the plaintiffs have shown no right to recover. What they may show on a retrial of this cause, or on a trial of a fresh •action, the dismissal of this on a judgment of nonsuit, not being an adjudication on the merits, is another question. Since the plaintiffs may prosecute a fresh" action at law for breach of contract — and surely they may do that — I see no reason why this cause should not be remanded for a new trial. If, from what is determined by us, they should be advised that nothing more can be presented which may or ought to influence a different result, the one can be abandoned as readily as the other.